Motion by appellant Ruck to vacate order dated February 19, 1962, insofar as it dismissed her appeal, and cross motion by appellant Brasser to vacate said order insofar as it dismissed his appeal, granted. Motion by respondent Dierks to dismiss said appeals denied, on condition that appellants perfect the appeals and be ready to argue or submit them at the May Term, beginning April 23, 1962; appeals ordered on the calendar for said term. The record and appellants’ briefs must be served or filed on or before April 2, 1962. Beldoek, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.